CLAIBORNE, J.
On March 26, 1926, judgment was rendered herein in favor of defendant rejecting plaintiff’s demand.
On April 7, 1926, the plaintiff obtained an order for an appeal returnable to this court on April- 17, 1926.
On April 17, 1926-, this court extended the return day to- April 27, 1926.
The transcript was filed in this- court on April 29, 1926.
The appellee has moved to dismiss the appeal “by reason of the failure of the plaintiff and appellant to file said transcript in this Honorable Court on or before April 27, 1926, the extended return day”.
The motion must prevail. 1 La. Dig., p. 514-517.
“Where an extension of time to file a transcript has been granted and the return day fixed, no days of grace are allowed,. State ex rel. Richard vs. Judge of Parish Court of St. Charles, 28 La. Ann. 901.
“Where appellant failed to file the transcript of his appeal until two days after the return day as extended, his appeal was dismissed.” Arata vs. New Orleans Ry. & Light Co., 128 La. 449, 54 South. 938.
“Where the delay for filing the transcript in the Supreme Court was extended to a day certain and the transcript was not filed until the next day, the appeal will be dismissed.” Sampite vs. Deslouche, 135 La. 330, 65 South. 479.
It is a well settled rule of practice in civil cases that where the delay for the return of an appeal has been extended, and the transcript has not been filed in the Supreme Court on or before the return day, the appeal will be dismissed.